Case: 1:20-cr-00019-MWM Doc #: 8 Filed: 02/05/20 Page: 1 of 1 PAGEID #: 17

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
Vv. ) Case No. 1:20-mj-00103
)
____KARIM ALI RASHID )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

Place: Potter Stewart U.S. Courthouse ‘Courtroom No.: 701
100 East Fifth Street | oe pe : /
Cincinnati, Ohio Date and Time: o2 | i | do |.30

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: Q|S| go

 

K Lome _

Judge's signature

Stephanie K. Bowman, United States Magistrate Judge

 

Printed name and title
